GRIMES, Judge.
The judgment is hereby modified to the extent that the attorney’s fee to be awarded appellee’s attorney for services below is set at $350.00 according to the prior stipulation of the parties. The reference to costs which appears in the judgment shall be deleted, without prejudice to the right of the appellee to file a motion to tax costs in the lower court.
Nothing herein shall prevent the appellant from seeking an order under F.R.C.P. 1.540, 31 F.S.A., whereby the party who received property as a result of the divorce would be declared primarily liable, as between the parties, for debts which are secured by liens on that property.
Except as noted above, the judgment is affirmed.
MANN, C. J., and NANCE, L. CLAYTON, Associate Judge, concur.